Case 1:03-cr-00314-RJL Document 117 Filed 05/12/20 Page 1 of 3
Leave jo Ale

GRAN TES)
SUaRlQcaAo

Pulau
fue Ass MoTiow FoR Heme ComtmémenT

May 1, 2020 LATERAL. DEPARTORE. DvE To
COVID-19 PANDEMIC

The Honorable Judge Richard J. Leon O3 ~ CR- 314 (PIL.

U.S. Distric Court
333 Constitution Avenue N.W.
Washington D.C. 20001

Dear Judge Leon

I truly hope all is well with you and your love ones during
this time of the COVID-19 Pandemic.

I am writing this letter on my behalf of the COVID-19 virus.
I am seeking lateral departure from Fort Dix, to Home Confinement
where I can serve the remainder of my sentence. I am not seeking
a time or sentence reduction. The virus is moving at a rapid pace
and the deaths are rising everyday. A prison is a perfect place
for a virus to spread out of control. Many of the inmates are
going to die due to the virus.

I am seeking mercy from the court due to the COVID-19 virus.
Once again I'm not seeking a sentence reduction. I am seeking a
lateral departure to home confinement to finish the rest of my
sentence. I have served over fifty percent of my sentence. The
U.S. Attorney General, William Barr wrote two orders demanding
the B.O.P. release inmates due to the Virus.

Respectfully Submitted

Dol LD. Wakaan
dhoo4
Case 1:03-cr-00314-RJL Document 117 Filed 05/12/20 Page 2 of 3

UNITED STATES DISTRICT COURT

DISTRICT OF COLUMBIA

Talib D. Watson

Petitioner/Defendant Case: CRO3-314-(RJL)
. Motion For Home
Confinement Lateral
° Departure Do To
ve COVID-19 Pamdemic

United States of America
Respondent/Plaintiff :

Now Comes the Petitioner, Talib D. Watson (hereinafter Petitioner
or Watson) filing in propria perona, respectfully moving this
Honorable Court to grant Motion for Home Confinement, Lateral

Departure do to the COVID-19 Pandemic.

Petitioner: Talib D. Watson is not seeking a sentence reduction.

He is seeking Home Confinement where he can finish the rest of

his sentence. Due to the COVID-19 Pandemic.

He has served seventeen years over fifty percent of his
sentence. The COVID-19 Pandemice does not have a specific place
where it strikes. A prison is a perfect place for a virus to

spread out of control.
Case 1:03-cr-00314-RJL Document 117 Filed 05/12/20 Page 3 of 3

CONCLUSION

Once again Petitioner Talib D. Watson, is not seeking a
sentence reduction. He is seeking a lateral departure to Home
Confinement where he can finish out the rest of his sentence do
to the COVID-19 Pandemic. He is seeking the mercy of this

Honorable to look at the sentence served with discretion.

Respectfully Submitted

Dated: 4 /5 /2020. ey.
DAL D. Witsnt

Talib D. Watson
